 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     Phone: (775) 784-5438
 6   Greg.Addington@usdoj.gov
     Counsel for United States
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                           DISTRICT OF NEVADA

10     UNITED STATES OF AMERICA,                             3:19-cv-075-MMD-CBC

11                            Plaintiff,                     STIPULATION FOR STAY AND ORDER
                                                             THEREON
12             v.

13     $73,360.00 IN UNITED STATES CURRENCY,

14                            Defendant.

15

16     MACIEJ BRAUNSTEIN,

17                            Claimant.

18

19          Plaintiff United States of America and claimant Maciej Braunstein, through their respective

20   counsel, hereby stipulate and propose an order from this Court staying this civil forfeiture action

21   pursuant to 18 USC § 981(g). In support of the proposed stay of this civil forfeiture action, the parties

22   state as follows.

23

24


                                                         1
 1           Section 981(g), title 18, provides:

 2           (1) Upon motion of the United States, the court shall stay the civil forfeiture proceeding if the
             court determines that civil discovery will adversely affect the ability of the Government to
 3           conduct a related criminal investigation or the prosecution of a related criminal case.

 4           (2) Upon motion of a claimant, the court shall stay the civil forfeiture proceeding with respect to
             that claimant if the court determines that –
 5                   (A) the claimant is the subject of a related criminal investigation or case;
                     (B) the claimant has standing to assert a claim in the civil forfeiture proceeding; and
 6                   (C) continuation of the forfeiture proceeding will burden the right of the claimant against
                     self-incrimination in the related investigation or case.
 7

 8           1.     Claimant Braunstein is the sole claimant in this civil forfeiture proceeding.

 9           2.     Claimant Braunstein currently is being prosecuted in Douglas County, Nebraska, for

10   alleged criminal offenses arising from a traffic stop and subsequent vehicle search that occurred on or

11   about October 18, 2018. The Nebraska criminal proceeding is referenced in the complaint for forfeiture

12   filed herein. See Complaint (dkt. #1), para. 29.

13           3.     The parties agree that the pendency of the Nebraska criminal proceeding against claimant

14   Braunstein provides a factual basis for a stay pursuant to 18 USC § 981(g).

15           4.     The Nebraska criminal proceeding is set for a trial setting conference on September 10,

16   2019.

17           5.     The parties jointly request a stay of this civil forfeiture action and a suspension of pretrial

18   proceedings. The parties propose that a status report be filed on or before October 15, 2019, indicating

19   the status of the Nebraska criminal proceeding and the parties’ views as to whether a further stay is

20

21   //

22

23   //

24


                                                           2
 1   warranted. The parties further propose that they will request a status conference in this action within

 2   thirty (30) days following the completion of the Nebraska criminal proceeding.

 3

 4   __/s/ J. Craig Demetras_____________                __/s/ Greg Addington_______
     J. CRAIG DEMETRAS, ESQ.                             GREG ADDINGTON
 5   Counsel for Claimant Maciel Braunstein              Assistant U.S. Attorney

 6
                                              IT IS SO ORDERED
 7

 8   _Dated: August 23, 2019
                                                 __________________________________
 9                                               UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                        3
